DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-35 are currently pending and rejected.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites, “comprise a el forming polymer” on lines 2-3.  It appears that this should recite, “comprise a gel forming polymer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid.”  It is not clear as to how the claimed absorbent material can comprise one or more of the above recited odor absorbers, especially as claim 1 already recites that the absorbent material is a mixture of 87% CMC, 10% clay and 3% trivalent cations.
Claim 17 recites, “the absorbent material comprises a [gel] forming polymer, a mineral composition.”  As claim 14 already recite that the absorbent composition comprises 87% CMC or a salt thereof, 10% by weight of clay and 3% by weight of a soluble salt having at least one trivalent cation, it would appear that the gel forming polymer and mineral composition, as recited in claim 17 would have been broader than claim 14, because claim 14 already discloses using CMC and clay, where Applicant’s specification discloses that CMC is a gel-forming polymer (paragraph 87) and that the clay is used as the mineral component (paragraph 97).
Claims 17 and 21 recites, that the absorbent material comprises citric acid.  However, the components of the absorbent material as already recited in claim 14 result in the CMC, clay and trivalent cations totaling up to 100% of the mixture of the absorbent material.  Thus, claim 17 is not clear as to how there can be additional citric acid. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 4 and 20 recite, “wherein the absorbent material comprises a gel forming polymer and a mineral composition.”  As claims 1 and 18 already recite that the absorbent composition comprises 87% CMC or a salt thereof, 10% by weight of clay and 3% by weight of a soluble salt having at least one trivalent cation, it is not seen that the above limitations to claims 4 and 20 would further limit the claims from which they depend, because claims 1 and 18 already teach using CMC as the gel forming polymer and clay as the mineral composition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander (US 6478147) in view of Roch (FR 2553739), Korstanje (BE 1008290), Keizer (EP 720954), Barton (US 20170088297) and Thaeron (FR 2958633) and in further view of Brander (US 20030057114), Brander (US 20080175965), “Connecticut Department of Agriculture” and “The BC Cook Articulation Committee” (Food Safety, Sanitation and Personal Hygiene). 
Regarding claim 1, Brander’147 teaches a method of packaging and preserving comestible material, comprising, placing comestible material in a product containing space of a storage container atop a platform of a support structure (see figure 1; column 2, lines 15-27 - where there food is placed atop a platform 10, 26, comprising perforated or apertured film 26; column 3, lines 48-62), the storage container comprising an internal compartment having the product containing space (see figure 1, 2), the support structure defining the platform for supporting the comestible material (column 3, lines 48-62), the internal compartment further comprising a reservoir below the platform (see the reservoir 18 below perforated support film 26), the reservoir being configured to retain liquid (column 3, lines 45-47), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (see at least, column 4, lines 11-32), the reservoir comprising an absorbent material (figure 1, item 19).
Brander’147 further teaches enclosing the comestible material within the product containing space with a lid (see figure 1, item 11; column 3, lines 20-25) disposed over the product containing space.
Claim 1 differs from Brander’147 in specifically reciting, that the comestible material is mollusk material and wherein the lid comprises an oxygen permeable material; and allowing the lid to provide a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible mollusk material, wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material.
It is noted however, that Brander’147 is not seen to be limiting as to the particular types of food which can be placed within the container.  Rather, Brander’147 is seen to be open to all foods which can exude liquid that are to be desirably absorbed by the package (see column 4, lines 33-44).   In this regard, Roch teaches that it has been conventional in the art of packaging foods that can exude liquids, to place foods such as mollusks within a container comprising an absorbent material (see page 1, line 14 of the machine translation).  Roch also teaches the use of absorbent materials to absorb liquid exuded from the product (see page 3, lines 81-83 of the machine translation, which teaches absorbing liquids lost by the fish).
To thus modify Brander’147 and to package another type of food product that can also desirably benefit from the liquid absorption reservoir, such as mollusks as taught by Roch would have been obvious to one having ordinary skill in the art, based on a substitution of one conventional type of liquid exuding food for another.
Regarding the lid allowing a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container and wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, it is noted that Korstanje teaches that it has been desirable to provide a vented lid that allows for an aerobic environment within the container so as to keep the mollusks (such as mussels) fresh (see paragraph 11, 20 of the machine translation).  Korstanje also teaches allowing any liquid exuded from the mollusks to be drained from the compartment containing the mollusks and into a reservoir (see the figures).  Korstanje teaches using apertures 7, in the lid 3 and where there is a headspace beneath the lid that is not occupied by the comestible mollusk material.  Keizer further evidences providing free communication between the environment and the inner space of the container, so that the pressure in the container is almost atmospheric (column 4, lines 30-41) and where such exchange has been advantageous for supplying sufficient oxygen into the container (see column 3, lines 47-53; column 4, lines 44-47) and where openings in the lid can allow for such bidirectional exchange (column 4, lines 50-53).  Barton further evidences using a lidding film that allows for bidirectional exchange of oxygen to create an aerobic environment for the purpose of also guarding against germination of botulinum spores (see paragraph 93) and where such lidding films are equally applicable to seafood (see paragraph 89).  To thus modify the Brander’147 / Roch combination and to use an oxygen permeable lid that creates an aerobic environment would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite oxygen to maintain the quality of the mollusks, as well as for minimizing the germination of botulinum spores within the package due to an anaerobic environment.  
Further regarding a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace thereabove.  This is further evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).  
Brander’147 already suggests a headspace and Korstanje, Keizer, and Thaeron further suggest a headspace for a container that contains mollusks. Modification of the Brander’147 / Roch combination to have a headspace would have been obvious to one having ordinary skill in the art because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Claim 1 differs from the above combination in specifically reciting, “the absorbent material being a mixture of (i) 87% by weight of the mixture of a carboxymethylcellulose and/or a salt thereof, (ii) 10% by weight of the mixture of a clay and (iii) 3% by weight of the mixture of a soluble salt having at least one trivalent cation.”
It is noted however, that Brander’114 teaches that the absorbent material can comprise carboxymethylcellulose at about 90% (abstract, paragraph 35), clay at 10% (paragraph 36-38); and a trivalent cation at between 1-8% (paragraph 39) which encompasses the range of “3%” used for absorbing food exudate and preventing premature spoilage (paragraph 5).  Brander’114 similarly teaches that the trivalent cation can provide a cross-linking effect (paragraph 43) and where the combination of the CMC, with the trivalent cation and clay can provide improved gel strength compared to CMC alone (paragraph 42).  Brander’965 also teaches similar absorbent compositions as taught by Brander’114, namely comprising, 10% mineral clay (paragraph 46), 1-8% of a trivalent cation (paragraph 47) and from 50-92% of carboxy methylcellulose (see paragraph 43) for prolonging the shelf-life of the food (see paragraph 2, 4, 59).  Brander’965 also teaches through routine experimentation one of ordinary skill in the art would have been able to modify the particular component concentrations (paragraph 61) and also teaches that the trivalent cation is used for cross-linking of the carboxymethyl cellulose (paragraph 47). Brander’114 is similar to the above teachings of Brander’965 while further suggesting an upper limit to the CMC of “about 90%.”  Since Brander’965 teaches that the absorbent composition can comprise 10% of mineral clay and can have between 1-8% of a trivalent cation, it would have been obvious to one having ordinary skill in the art for the CMC to be used at between 82-89%, thus encompassing the claimed amount of 87% CMC.
Brander’147,  Brander’114 and Brander’965 are directed to absorbents used for extending the freshness of foods that exude moisture.  While Brander’147 broadly teaches various components of an absorbent composition (column 3, lines 25-34), Brander’114 and Brander’965 teach specific absorbent compositions recognized for the same purpose as already desired by Brander’147.  
To thus modify the combination and to use an absorbent material as taught by Brander ‘114 and Brander’965 would thus have been obvious to one having ordinary skill in the art, for the purpose of advantageously providing improved absorption capacity while also prolonging the freshness of the products.  In view of Brander’114 and Brander’965 who encompass the claimed amounts of CMC, clay and trivalent cation, it would have been obvious to one having ordinary skill in the art, to have used similar amounts to those suggested above by Brander’114 and Brander’965, such as 10% clay, 1-8% of a trivalent cation and 82-89% of CMC for the purpose of achieving the requisite absorption of moisture, crosslinking of the CMC, strength to the absorbent and extension of shelf-life, as a matter of routine experimentation.
Regarding the limitation of “wherein the comestible mollusk material is stored at a temperature of 4°C a normal atmospheric pressure and wherein the method extends the shelf life of the comestible mollusk material by 50% to 250% over comestible mollusk material stored at the same temperature of 4°C at normal atmospheric pressure in conventional packaging that does not contain the support structure and absorbent material,” it is noted that as the combination teaches and encompasses the same absorbent material as claimed for the same purpose of extending shelf-life of foods and also teaches enclosing comestible mollusk with a lid that provides for an aerobic environment in the storage container.  Therefore, it is seen that the combination would have similarly extended the shelf-life in a similar manner.  It is further noted that Roch evidences that it has been known in the art for mollusk material packaged with an absorbent to be stored at refrigerated temperatures (see page 2, line 67 and page 3, line 85 of the machine translation), where conventional refrigeration temperatures encompass 4°C.  Thaeron further evidences that packaged mollusk materials are known to be stored at temperatures below 8°C, thus encompassing storage at 4°C (see page 3, line 89-91 of the machine translation).  “Connecticut Department of Agriculture” further evidences refrigerating mollusk materials, such as mussels at temperatures such as 35-40°F under well ventilated refrigeration, which thus suggests normal atmospheric pressure (see page 1, 3rd paragraph under “Store Shellfish Properly”).  The BC Cook Articulation Committee teaches that safe temperature for refrigerated storage is 4°C (see page 28) and that meat and seafood can be stored at 4°C (see page 30, “Fresh Meats, Poultry, and Seafood”).  Therefore, the combination teaches and suggests storage of mollusk material in refrigerated conditions such as below 4°C and to thus use refrigeration at normal atmospheric pressure, at temperatures such as 4°C would have been obvious to one having ordinary skill in the art, for the purpose of keeping the mollusk material fresh during storage and preventing spoilage thereof.
Regarding claim 2, Brander’147 teaches that the supper structure and/or platform comprises a liquid permeable surface (Figure 1, item 26; column 4, lines 11-20 - “apertured film”) that would direct liquid from the mollusk material into the reservoir.
Regarding claim 3, Brander’147 teaches on column 4, lines 11-20 that the support structure and/or platform can be a nonwoven material.
Claims 4, 17 and 20 which recite the absorbent material comprises a gel forming polymer and a mineral composition, it is noted that Brander ’114 teaches an absorbent material that can include a combination of a gel-forming polymer (see paragraph 34, 35) and a mineral composition which can have a second absorbency (see page 6, claim 21; paragraph 34), which can provide improved absorption of liquids (see paragraph 42).  Brander’965 similar teaches a gel-forming polymer (paragraph 42-43), a mineral composition (paragraph 46). 
Regarding claims 5, 17 and 21, Brander ‘114 further teaches that the absorbent material can comprise citric acid (see paragraph 26) and thus teaches the limitations of claim 5 and 17.
Claim 23 repeats the limitations of claim 3, 4 and 11 and is thus analogously rejected for the reasons discussed above with respect to claims 3, 4 and 11.
Regarding claim 6, in view of Barton, the combination further suggests an oxygen permeable lidding film.  Modification of Brander’147 who is not limiting regarding the particular type of lidding material and to use an oxygen permeable lidding film would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for ensuring an aerobic environment within a container, for another recognized for performing a similar function.
Regarding claim 7, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that there would not have been a vacuum in the container taught by the combination.
Regarding claim 8, Brander’147 teaches a permeable film positioned above the absorbent material, as discussed above with respect to claim 1-3 and therefore, it would have been obvious that the mollusk material would have been positioned above the absorbent material and not in direct contact with the absorbent material.
Regarding claim 9, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that that product containing space is not hermetically sealed, because the references teach an oxygen permeable environment within the sealed container.
Regarding claim 10, the combination as applied to claim 1 teaches the limitations of claim 10.  Further regarding the support structure defining the platform for supporting the comestible mollusk material, this is shown as the combination of the permeable film and support structure as shown in figure 1 item 10.  The platform (figure 1, item 26) has a reservoir containing an absorbent material positioned there-below, which is configured to retain liquid.  The platform and support structure are configured to direct liquid into the reservoir and thus absorbent material.  The combination also teaches enclosing the comestible mollusk material with a lid, the lid comprising an oxygen permeable material and allowing the lid to provide a bidirectional exchange of oxygen to create an aerobic environment in the storage container, with no vacuum.
Regarding the internal and external pressure being equal, this is further taught by Keizer, as already discussed above in order to allow the requisite oxygen environment for the mollusks.  Korstanje’s apertured lid (3) is also seen to result in an equal pressure between the interior of the container and the external environment.
Regarding claim 11, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace there-above.  Keizer as well as Korstanje further evidence the desirability of a lid that is oxygen permeable (via openings therein) and where the container has headspace as evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  Barton further evidences a sealing film that is an oxygen permeable lidding film such that modification to use Barton’s oxygen permeable lidding film for the same purpose of ensuring the requisite oxygen reaches the mollusks would have been obvious to one having ordinary skill in the art.  As the combination teaches a headspace, the combination of Brander’147, Barton, Korstanje and Keizer suggest a lidding film that would not have been wrapped directly onto the comestible mollusk material, as discussed above.  
Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).   Thus, one having ordinary skill in the art would have been routinely motivated to modify Brander’147 to use an oxygen permeable lidding film that is not tightly wrapped onto the mollusk material because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Regarding claim 12, the combination as applied to claims 1 and 10 above, teaches a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, as already discussed above.
Claim 13 is analogously rejected for the reasons already discussed above with respect to claims 8 and 9, as claim 13 repeats the limitations of claims 8 and 9.
Claim 14 incorporates the limitations of claims 1, 2, 9, 10 and 13 and therefore, is rejected for the reasons already discussed above with respect to these claims.
Claim 15 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Claim 16 incorporates the limitations of claims 7 and 9 and is thus analogously rejected for the reasons already discussed above with respect to claims 7 and 9.
Claim 18 repeats the structural elements already discussed above with respect to method claims 1, 6, 7, 8, 9, 10 and is thus rejected for the reasons already discussed above with respect to these claims.
Claim 19 repeats the limitations of claim 3 and thus is further rejected for the reasons already discussed above with respect to claim 3.
Claim 22 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Regarding claims 24-35, it is noted that Brander’114 teaches that the clay can be bentonite (paragraph 35) and that the trivalent cation can be potassium aluminum sulfate (see paragraph 39).  Brander’965 similar teaches bentonite clay (paragraph 46) and potassium aluminum sulfate (paragraph 47).

Response to Arguments
On page 12 of the response, Applicant urges that as amended, “about 90%” CMC as disclosed by Brander’114 does not encompass 87% CMC as claimed and there is no teaching or suggestion in Brander114 to select 3% trivalent cation from the range of between 1-8% and there are not any examples to test any specific concentration within the disclosed range.  Therefore, Applicant urges that the disclosure in Brander does not encompass the claimed absorbent material composition and compositions depending therefrom.
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that Brander’114’s teachings of about 10-90% CMC are still seen to overlap with 87% CMC, where “about 90%” could still be construed as overlapping with 87%.  As further discussed in the rejections above, both Brander’114 and Brander’965 teach using 10% minerals, and 1-8% of at least one trivalent cation for providing cross-linking to the CMC, while together with clay, improves the gel strength (Brander’114, paragraph 42).  In view of the above ranges, it is seen that the combination suggests using 10% minerals, 1-8% trivalent cations and the remainder would thus have been between 82-89% CMC.  It is seen that the combination suggests and overlaps with the claimed concentrations and Brander’965 already suggests that it would have been within the routine skill of one having ordinary skill in the art to have experimented with the concentrations.  Therefore, it would have been obvious to one having ordinary skill in the art to experiment with the above ranges for achieving the requisite absorbency and strength to the absorbent composition. 

Further on page 12 of the response, Applicant urges that there are no examples in Brander’114 to test any specific concentration within the disclosed range and therefore does not provide any motivation to arrive at the claimed concentrations.
However, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05(II)).  In this regard, it is further noted that the prior art reasonably suggests using for example 10% clay (see Brander’965) and 1-8% trivalent cation, which would have suggested to one having ordinary skill in the art to have used between 82-89% CMC.  Within this combination, it is not seen to be unreasonable to experiment with ranges of CMC and trivalent cation, when the art teaches that the trivalent cation desirably provides the degree of cross-linking to the CMC which can aide in providing improved gel strength.

Further on page 12 of the response, Applicant urges that there would be no motivation for one having ordinary skill in the art to combine eight prior art documents to achieve the claimed invention.
This urging is not seen to be sufficient to overcome the rejection, as reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is further noted that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle,” and  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” (MPEP 2141.03).  In this regard, it is noted that Brander is not limiting as to the particular food to be placed within the food package, but that the package together with an absorbent material is useful for increasing shelf-life of stored food due to separation of exuded liquids from the food (see column 6, lines 33-36, 60-67).  Brander’114 similarly teaches extending shelf-life due to the absorbent composition (see paragraph 2, 4, 59) as does Brander’965 (paragraph 5).  Brander’114 and ‘965 both encompass the claimed absorbent composition, while Roch,  Korstanje, Keizer, Barton and Thaeron evidence that mollusks are indeed known types of seafood that can benefit from having an absorbent composition to absorb exuded liquid, while also providing oxygen permeable packaging to the mollusk package for further maintaining the freshness of the packaged mollusks.

Further on page 12 of the response, Applicant urges that in the absence of any experiments or data in Brander’114 or Roch to show the actual properties or characteristics achieved based on a particular or specific composition, there would have been not motivation to arrive at the claimed invention. 
These urgings are not seen to be sufficient in view of the responses presented above.  It is noted that the prior art is seen to suggest the desirability of using a package comprising an absorbent composition, for packaging mollusks so that liquid exuded therefrom can be absorbed.  Additionally, it would have been obvious to one having ordinary skill in the art to use oxygen permeable packaging to maintain the freshness of such mollusks.  The combination also teaches an absorbent composition that can desirably absorb moisture exuded from foods so as to prolong shelf-life, and where the combination’s teachings of the absorbent composition encompasses the claimed composition.

Further on pages 12-13 of the response, Applicant urges that the combination does not teach or suggest extending the shelf life of the mollusk material by 50-250% and therefore every claim feature has not been considered in an obviousness determination as all the claim limitations have not been taught or suggested.
These urgings are not sufficient.  It is noted that the prior art is seen to suggest a similar extension of shelf life compared to a package that does not contain the support structure and absorbent material, because the prior art teaches the use of the support structure and suggests a similar absorbent material with overlapping ranges for the purpose of prolonging the freshness/preventing spoilage of the food.  In view of these similarities, there would have been a reasonable expectation of a similar extension of the shelf life compared to a package that did not have the support structure and absorbent material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6376034 discloses an absorbent composition for extending the shelf life of foods including vegetables (see column 3, lines 11-20); using about 10-90% CMC (column 4, line 20), 10-90% clay (column 4, lines 60-61) and 1-8% of a trivalent cation (column 4, lines 1-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792